This case was decided and the opinion rendered herein on November 1, 1911. At that time there was no dissent from any member of the court. Within fifteen days appellant filed his motion for rehearing, presenting again the same questions that were presented, discussed and decided in the original opinion. Upon consultation, in considering the motion for rehearing, Presiding Judge Davidson indicated that he then differed with the court on some of the questions discussed and decided in the original opinion, the motion for rehearing, therefore, has not been acted upon earlier, awaiting an opinion by him on any question wherein he differed from the court. None has yet been prepared or shown us.
Upon a thorough reconsideration of the case and the questions raised, discussed and decided therein, in the original opinion, we see no occasion now for writing anything further, as we believe all the questions have been correctly decided. However, if any dissenting opinion is hereafter filed in the case, the court may or may not, as it deems best, file an additional opinion herein on whatever questions an adverse opinion may be expressed in the dissenting opinion.
The motion for rehearing is overruled.
Overruled.